Richardson, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protest consists of faceted *1022stained .glass window panels which are works of art, imported for and installed in a church, similar in all material respects to the stained glass windows the subject of Mission of San Gabriel and W. J. Byrnes & Co. v. United States (44 Cust. Ct. 157, C.D. 2171); V. Rev. Kilian McGowan, C. P. Rector v. United States (56 Cust. Ct. 450, C.D. 2673); and Castelazo & Associates et al. v. United States (57 Cust. Ct. 67, C.D. 2728), the claim of the plaintiff was sustained.